Name: Council Regulation (EEC) No 3140/82 of 22 November 1982 on granting and financing aid granted by Member States to producers' organizations in the fishery products sector
 Type: Regulation
 Subject Matter: NA;  agricultural structures and production;  economic policy;  cooperation policy;  fisheries
 Date Published: nan

 26 . 11 . 82 Official Journal of the European Communities No L 331 /7 COUNCIL REGULATION (EEC) No 3140/82 of 22 November 1982 on granting and financing aid granted by Member States to producers' organizations in the fishery products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the general conditions and rules for granting and financing aid granted to produ ­ cers' organizations in the fishery products sector, pursuant to Article 6 of Regulation (EEC) No 3796/81 . Article 2 1 . A producers organization shall be eligible for the aid provided for in Article 6 (2) (b) of Regulation (EEC) No 379618 1 only if it is shown to the satisfaction of the Member State concerned that the formation of such producers' organization :  taking account, in particular, of the catch plans drawn up by the organization , encourages greater rationalization of fishing activity ;  ensures greater concentration of supply of products landed by its members . 2 . However, if a producers' organization is recog ­ nized in a Member State or in a region of a Member State in which no other organization whose activity relates to the same products or to similar products has yet been recognized, the formation of such organiza ­ tion shall be considered in principle as bringing about, within the meaning of Article 6 (2) (b) of Regulation (EEC) No 3796/81 , an improvement in production and marketing structures by comparison with the existing situation . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Articles 6 (6) and 26 (3) thereof, Having regard to the proposal from the Commission , Whereas the general conditions and rules for the application of aid granted by Member States to produ ­ cers' organizations and the procedure for financing those aids from the Guidance Section of the European Agricultural Guidance and Guarantee Fund must be adopted ; Whereas the higher aid provided for on a temporary basis in Regulation (EEC) No 3796/81 is to be granted to producers' organizations only if their formation brings about an improvement in production and marketing structures ; whereas the criteria for assessing such improvement should therefore be defined ; Whereas, in the case of a producers' organization formed from organizations which are already recog ­ nized , the amount of the aid should be limited to the cost of setting up the said organization ; Whereas, to ensure that aid is granted and financed under consistent conditions, the methods for calcula ­ ting the value of the production put up for sale under the auspices of the producers' organizations and the administrative expenses of these organizations should be defined ; whereas this calculation must be based on reliable accounts ; whereas the difficulty of having such accounts available in certain cases should be taken into account by making provision for an alterna ­ tive flat-rate method in such cases ; Whereas the aid for which an association of producers' organizations is eligible should be limited to a maximum amount to take account of the fact that each of the member organizations may be eligible for aid for its formation and operation , Article 3 In the case of a producers organization formed from pre-existing organizations, the aid referred to in Article 6 (2) (a) and (b) of Regulation (EEC) No 3796/81 shall be granted only in respect of actual costs relating to the drawing up of the constituting act and of the statutes of the organization thus constituted . Article 4 For the purpose of calculating the aid referred to in Article 6 (2) of Regulation (EEC) No 3796/81 , account shall be taken of the production put up for sale by :  producers who are members of the producers' organization on the date on which it was recog ­ nized and who were members of the organization throughout the year for which aid is claimed ;(') OJ No L 379 , 31 . 12 . 1981 , p . 1 . No L 331 /8 Official Journal of the European Communities 26. 11 . 82  producers who joined the producers organization after the date on which it was recognized and who were members of the organization throughout the last nine months of the year for which aid is claimed . at the most representative wholesale market or the most representative port of the area in which the producers' organization concerned operates, such average quotation being the average of the repre ­ sentative quotations recorded during the reference year by the competent authorities of the Member State at that market or port . Article 5 Article 8 The value of the production put up for sale by a producers ' organization for human consumption shall be calculated for each product covered by the activities of the producers ' organization by multiplying :  the average production referred to in the first indent of Article 6 (3) of Regulation (EEC) No 3796/81 , ascertained in accordance with the proce ­ dure laid down in Article 6 of this Regulation and expressed in 100 kilograms net, . by 1 . The amount of the administrative expenses referred to in Article 6 (2) of Regulation (EEC) No 3796/81 , to be taken into consideration when the maximum amount of aid granted to producers' organi ­ zations is being calculated, must be established on the basis of reliable commercial and accounting records and be approved by the competent authorities of the Member States . 2 . The administrative expenses mentioned in para ­ graph 1 shall be determined in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 .  the average price per product referred to in the second indent of Article 6 (3) of Regulation (EEC) No 3796/81 , ascertained in accordance with the procedure laid down in Article 7 of this Regulation and calculated per 100 kilograms net. Article 6 Article 9 Aid to an association of producers organizations may not exceed 120 000 ECU. For the purpose of calculating the average production referred to in the first indent of Article 5, the produc ­ tion put up for sale by producer members shall be ascertained for each of the three calendar years imme ­ diately preceding membership :  on the basis of reliable commercial and accounting records, Article 10 or  if such supporting evidence is not available , on the basis of a flat-rate assessment made by the compe ­ tent departments of the Member State , account being taken in particular of productive capacity in terms of equipment and manpower compared with available resources , and the result thus obtained being reduced by 1 0 % to cover the member's own consumption and non-commercial transactions . Article 7 1 . Applications for financing must relate to expen ­ diture incurred by Member States during a calendar year and must be submitted to the Commission annually before 1 May of the following year. 2 . The Commission shall decide on these applica ­ tions en bloc or separately, after consulting the Fund Committee . 3 . Provisions concerning the information to be included in Member States ' applications for financing, the form that such applications should take and the supporting evidence to be submitted to the Commis ­ sion by the Member State concerned shall be adopted in accordance with the procedure laid down in Article 13 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 3509/80 (2). For the purpose of calculating the average price referred to in the second indent of Article 5 , the average price obtained by producer members for each of the three calendar years immediately preceding membership shall be ascertained :  on the basis of reliable commercial and accounting records , or  if such supporting evidence is not available, by calculating the average quotation for each product (') OJ No L 94, 28 . 4 . 1970 , p . 13 . (2) OJ No L 367, 31 . 12 . 1980, p . 87 . 26 . 11 . 82 No L 331 /9Official Journal of the European Communities Article 11 1982, irrespective of the date on which they were recognized . Article 12 Council Regulation (EEC) No 106/76 of 19 January 1976 on granting and reimbursing aids granted by Member States to producers' organizations in the fishing industry (') is hereby repealed . However, the provisions of the said Regulation shall remain applicable , until they cease to have effect , to producers' organizations formed before 1 January This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982 . For the Council The President U. ELLEMANN-JENSEN (') OJ No L 20 , 28 . 1 . 1976 , p . 42 .